IN THE SUPREME COURT OF THE STATE OF NEVADA


                  SURYA KOTHA,                                         No. 69303
                  Petitioner,
                  vs.
                  THE EIGHTH JUDICIAL DISTRICT
                  COURT OF THE STATE OF NEVADA,
                  IN AND FOR THE COUNTY OF CLARK;
                  AND THE HONORABLE WILLIAM D.
                  KEPHART, DISTRICT JUDGE,
                                                                             FILE
                  Respondents,                                               JAN I 4 2016
                  and                                                      TRACIE K. UNDEIVAN
                                                                        CLERK OF SUPREME COURT
                  RAVI MANTENA; RAJU MANTENA;                           ey
                  MNR EDUCATIONAL TRUST;                                     OEPU CLERK

                  DWIBASHYAM MEHAR
                  SUBRAHMANYAM; V.S. RAJU; AND
                  CHANDRASEKHARAM SEKHAR
                  TATAPUDY,
                  Real Parties in Interest.




                        ORDER DENYING PETITION FOR WRIT OF MANDAMUS
                             This is an original petition for a writ of mandamus challenging
                  a district court order granting a motion for a continuance and a stay.
                  Having considered the arguments raised in the petition, we are not
                  persuaded that the district court arbitrarily or capriciously abused its
                  discretion in granting the motion so as to warrant our extraordinary and
                  discretionary intervention. NRS 34.160; Int'l Game Tech., Inc. v. Second
                  Judicial Dist. Court, 124 Nev. 193, 197, 179 P.3d 556, 558 (2008); Pan v.
                  Eighth Judicial Din. Court, 120 Nev. 222, 228, 88 P.3d 840, 844 (2004);




SUPREME COURT
        Of
     NEVADA


(0) 1947A    e>                                                                           -0 l2S S
                   Smith v. Eighth Judicial Dist. Court, 107 Nev. 674, 677, 679, 818 P.2d
                   849, 851, 853 (1991). Accordingly, we
                              ORDER the petition DENIED.



                                                                   /          frea,s;   , J.
                                                               Hardesty


                                                                -26titeth-
                                                               Saitta
                                                                                        , J.




                                                               Pickering
                                                                           Pitlett

                   cc: Hon. William D. Kephart, District Judge
                        Muckleroy Lunt, LLC
                        Sabharwal & Finkel LLC
                        Marquis Aurbach Coffing
                        Eighth District Court Clerk




SUPREME COURT
        OF
     NEVADA
                                                           2
(0) L947A    em,